Citation Nr: 1233471	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  08-12 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel

INTRODUCTION

The Veteran served on active duty from February 1960 to April 1962 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran testified at a hearing before the Board in June 2009.  A transcript of the hearing has been associated with the claims file.  In September 2009 the Board remanded this claim for further development.  In the interim, the Veterans Law Judge who presided at the June 2009 Board hearing became no longer employed at the Board.  In turn, the Veteran was sent a letter in January 2012 offering him an opportunity to testify at another Board hearing.  The Veteran responded in February 2012 that he did wish to testify at another hearing at his local RO.  Accordingly, this case was remanded again in March 2012 to afford the Veteran another hearing, which was held in June 2012 before the undersigned Veterans Law Judge.  A transcript of that hearing is also of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further development is necessary pursuant to the VA's duty to assist.  Initially, the Board observes that pursuant to the prior September 2009 remand, the Veteran was afforded a VA examination in June 2010.  In the examination report, the examiner refers to a June 1999 VA treatment record.  Unfortunately, the only VA treatment records associated with the claims file date from July 2005 to July 2006.  The Virtual VA claims processing system also does not contain any additional VA records.  As VA medical records are constructively of record and must be obtained, the RO should obtain all VA treatment records prior to July 2005 and all VA treatment records from July 2006 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Further, at the Board hearing, the Veteran testified that he had a restricted profile due to his back while in service.  Thus, the Board finds that the RO should obtain the Veteran's service personnel records to attempt to verify whether he was on a restricted profile.  

The Veteran also testified that he received treatment at Tripler Army Medical Center for his back while stationed in Honolulu, Hawaii.  Accordingly, the Board finds that the RO should also attempt to obtain any treatment records from this facility.  

Further, the Veteran has indicated that he has received treatment from various private providers over the years.  Specifically, he has reported ongoing treatment from a doctor in Coffeyville, Kentucky, as recently as April 2012.  He appears to be referring to Dr. Chillal, despite the fact that the transcript references "Dr. Salat."  This appears to be a transcription error, as the Veteran had previously identified treatment from Dr. Chillal, and never has he mentioned a Dr. Salat.  In any event, clarification should be sought from the Veteran.  If it is indeed Dr. Chillal he is referring to, the only records from that physician that have been associated with the claims file date from July 2003 to November 2007.   

Lastly, in light of this additional evidence, the claims file should be returned to the VA examiner who conducted the June 2010 VA examination to determine whether any of the additional evidence in anyway alters her prior opinion.  If the same examiner is not available, the Veteran should be afforded a new VA examination.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should contact the Veteran and ask him to identify all pertinent private providers who have treated him for his back disability, and request that he submit an authorization so that the RO may obtain such records.  The RO should specifically request that the Veteran submit an authorization so that additional treatment records can be obtained from Dr. Chillal, or Dr. Salat, as the case may be.

2.  The RO should take appropriate action to obtain the Veteran's service personnel records.  

3.  The RO should take appropriate action to obtain all treatment records from Tripler Army Medical Center.

4.  The RO should take appropriate action to obtain copies of all VA treatment records prior to July 2005 and from July 2006 to the present. 

5.  Thereafter, the claims file should be returned to the same VA examiner who conducted the June 2010 VA examination.  The examiner should determine whether any of the additional evidence alters her opinion.  The examiner should offer a detailed rationale for any opinion expressed and also specifically address the Veteran's statements of pertinent symptomatology since service.  

If the same examiner is not available, the Veteran should be scheduled for another appropriate VA examination to determine the nature, extent and etiology of any currently manifested back disability.  The claims file must be made available to the examiner for review in connection with the examination.  

After examining the Veteran and reviewing the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current back disability is related to service.  A detailed rationale for all opinions expressed should be provided.   

6.  In the interest of avoiding future remand, the RO should then review the examination report/opinion to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report/opinion. 

7.  Thereafter, the RO should review the expanded record and determine if the benefit sought can be granted.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



